UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

      
 

 

ee te nee et ee ee ee x
: Sl 20Cr0052-05 (DLC)
UNITTED STATES OF AMERICA,
ORDER
-y-
by ee acnnmar mentary Y
TIMOTHY WALLACE, et al., Pe
Defendants. : “AY PSP Tye wr
: ee ae BEE EGG
ee ee Ee x
DENISE COTE, District Judge: coomaraman eit han Aes amtesiaton

For the reasons set forth on the record on March 6, 2020,
it is hereby

ORDERED that Timothy Wallace, the defendant, is detained
pending trial pursuant to Tile 18, United States Code, Section
3142 (gq).

Dated: New York, New York
March 6, 2020

—_ A
DEMISE COTE
United Stafres District Judge

 

 

 
